Exhibit 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended December Year-to-Date December 2009 2008 Change 2009 2008 Change Income Account- Retail Revenues- Fuel $ 1,188 $ 1,406 $ (218 ) $ 5,285 $ 5,912 $ (627 ) Non-Fuel 1,764 1,715 49 8,022 8,143 (121 ) Wholesale Revenues 394 520 (126 ) 1,802 2,400 (598 ) Other Electric Revenues 141 131 10 533 545 (12 ) Non-regulated Operating Revenues 23 30 (7 ) 101 127 (26 ) Total Revenues 3,510 3,802 (292 ) 15,743 17,127 (1,384 ) Fuel and Purchased Power 1,429 1,738 (309 ) 6,426 7,633 (1,207 ) Non-fuel O & M 994 1,028 (34 ) 3,517 3,748 (231 ) MCAR Litigation Settlement 0 0 0 202 0 202 Depreciation and Amortization 409 373 36 1,508 1,443 65 Taxes Other Than Income Taxes 197 194 3 818 797 21 Total Operating Expenses 3,029 3,333 (304 ) 12,471 13,621 (1,150 ) Operating Income 481 469 12 3,272 3,506 (234 ) Other Income, net 75 11 64 241 82 159 Interest Charges 220 201 19 905 866 39 Income Taxes 69 77 (8 ) 898 915 (17 ) Net Income 267 202 65 1,710 1,807 (97 ) Dividends on Preferred and Preference Stock of Subsidiaries 16 16 0 65 65 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ 251 $ 186 $ 65 $ 1,645 $ 1,742 $ (97 ) Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-K.
